Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the amendment filed July 15, 2021.  Claims 1-11 are pending.  The references cited on the IDS have been considered.
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the references cited in the IDS have been considered.  It has been determined that the reasons for allowance cited in the Office action on May 17, 2021 still applies.  The prior art of record does not teach, suggest or make obvious the detection of touch by observing the energy of the sensed signal being different than the energy of the drive signal. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



July 30, 2021